DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
The amendment filed 8/27/2021 has been entered.  Claims 1-45, 60, and 65 have been canceled.  Claims 46-59, 61-64 and 66-67 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Species B, Claims 55-59 and 61-64 in the reply filed on 8/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-54, 66 and 67 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.
Claim Rejections - 35 USC § 103
Claims 55-59 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (CN201852403U, please refer to the attached machine translation for the below cited sections) in view of Tanimoto (JP05-215292A, please refer to the attached machine translation for the below cited sections; hereinafter referred to Tanimoto ‘292) or Watanabe (USPN 5,376,424).
Abe discloses a vacuum insulation panel 5 as shown below (copied Fig. 8 from Abe with details for the item numbers to the right) wherein the core 13 reads upon the claimed core material; the first laminated film 16 reads upon the claimed first envelope disposed at an outer side of the core material; the second laminated film 17 reads upon the claimed second envelope coupleable to the first envelope to form an accommodating space in which the core material are accommodated; the ear portion 18 reading upon the extension portion as well as the domain/bent limitations such that the second envelope is positioned between the core material the first domain of the first envelope (as in instant claims 63-64); wherein the first laminated film 16 as the claimed first envelope includes a hot welding layer 16c reading upon the claimed welding layer disposed at the outer side of the core material, and a barrier layer 16b/16a disposed on the welding layer including an aluminum-vapor deposited layer 16b and outer sealing layer 16a, which may also be formed by a sandwich structure (not shown in Fig. 8) comprising a plurality of multilayer aluminum-vapor deposition laminated layers thereby reading upon and/or rendering obvious the claimed plurality of barrier layers of the first envelope as recited in instant claim 55 including first and second deposition layers on first and second substrate layers with the second deposition layer facing the first deposition layer given the “sandwich” structure disclosed by Abe and providing a sealing layer on the outer surface (also reading upon the aluminum deposition envelope of instant claim 58); while the second laminated film 17 comprises aluminum foil 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. 8 of Abe

13 Core present in an accommodating space between first, second laminated films 16, 17
16 First laminated film of 16a outer sealing layer, 16b aluminum-vapor deposition layer, 16c hot welding layer adjacent core 13
17 Second laminated film of 17a outer sealing layer, 17b aluminum foil layer, 17c hot welding layer adjacent core 13
18 Ear portion formed from extended portions of 16 and 17 that extend toward an outer side of the accommodating space and is bent such that second film 17 is positioned between the core and the extended portion of first film 16


Hence, the difference between the teachings of Abe and the instantly claimed invention as recited in instant claims 55-58 and 61-64 is that Abe does not disclose a blocking layer having a configuration as instantly claimed wherein the blocking layer has a width that is less than or equal to the width of the core material and is disposed between the core material and the first envelope and welded or adhered to the first envelope, particularly in a second domain (inner portion) as in instant claim 61, to be integrally formed with the first envelope as recited in instant claim 55.  However, Tanimoto JP‘292 discloses a similar vacuum insulation material 1 wherein a 
Similarly, Watanabe discloses a vacuum insulating panel comprising a core material 12 disposed between two barrier facing materials of laminated films 1,6 that are bonded together at thermally bonded portions 13,13 to envelope the core material; and with an additional plastic-metal foil barrier film 15 having a width less than a width of the core material 12 positioned between the core material 12 and one of the enveloping facing material films (as shown in Fig. 4), and thermally bonded to the inner surface of the envelope facing material other than the thermal adhesive-bonded portions 13 (e.g. bonded to an inner portion or “second domain” of the 
Hence, it would have been obvious to one having ordinary skill in the art to further include an additional metal-plastic barrier film between the core material and the first and/or second laminating films enveloping the core material having a width equal to or less than the width of the core material and/or in a desired area to provide additional barrier properties, reading upon and/or rendering obvious the claimed blocking layer of instant claim 55 or first prima facie obviousness to use a known technique to improve similar devices in the same way; and further to utilize any number of aluminum layers, whether foils and/or deposition layers, in the barrier films to provide the desired barrier properties for a particular end use of the invention taught by Abe, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claims 55-59 and 61-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 28, 2021